Citation Nr: 1747304	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, also claimed as arthritis due to hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDING OF FACT

The Veteran has degenerative joint disease of the right hip, but that is not etiologically related to an in-service disease or injury, but is more likely age-related.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1954 through June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript is of record.

In a March 2017 decision, the Board remanded the above-listed issue for further evidentiary development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Service treatment records show that the Veteran was admitted to the hospital in June 1955 after falling from a ladder and dislocating his thumb.  He claims he also injured his hip in that fall, causing his current hip disability.  Service treatment records do not indicate the Veteran ever complained of or was treated for hip pain or injury while in service.

In May 2011, the Veteran reported pain in his hip that began approximately three months prior.  X-rays taken at the Center for Bone and Joint Disease in September 2011 show the Veteran had osteoarthritis of the right hip.  He was treated with injections.  VA treatment records from October 2011 report x-rays showed degenerative arthritis of the Veteran's hips; a MRI confirmed the diagnosis.

Initially, the Board notes the Veteran was not diagnosed with osteoarthritis of the right hip until September 2011.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the right hip to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Veteran appeared before the undersigned at an October 2016 videoconference hearing.  During the hearing, he argued that he injured the right hip when he fell off a ladder on to a steel deck.  He contended that he was not aware of the severity of his condition until later because of the painkillers he was prescribed, but as his condition worsened, he finally sought medical treatment.  He further reported he had right hip pain for several years prior to having his hip replaced subsequent to his diagnosis of osteoarthritis in 2011.

The Veteran was afforded a VA examination to determine the etiology of his right hip disability in March 2017.  He reported that he did not remember having any hip problems while in the military and he began having hip pain approximately 15 years prior to his hip replacement.  A review of pertinent medical literature revealed that contributory or predisposing factors for osteoarthritis are obesity, increasing age, repetitive joint overuse, joint trauma, and joint instability.  The examiner noted that when the Veteran was diagnosed with osteoarthritis of the right hip in 2011, he was over the age of 70 and obese.  She noted that the current medical literature supported that the Veteran's arthritic changes of the hip are more likely secondary to expected aging process as commonly seen in the his age group and the changes were most likely accelerated by obesity.  The examiner opined it was less likely than not that the Veteran's current right hip disability was etiologically related to his fall in service because there was no documented evidence of a hip complaint while in service following his fall and the Veteran was both in his 70s and obese when he was diagnosed with osteoarthritis in 2011.  The Board finds this opinion to be highly probative because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.

There are no medical records linking the Veteran's right hip disability to his active duty service.  No physician has opined that the Veteran's right hip disability is etiologically linked to an event or injury while on active duty.

While the Board recognizes the Veteran's assertions that his disability is related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, more than 50 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disability.

Indeed, the first complaint of right hip pain after service was not until 2011, approximately 56 years after the Veteran's in-service injury.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He testified that while he had seen doctors over the years, he did not seek treatment for these specific conditions.  See Hearing Transcript at 9.  It is reasonable to assume that if he had, in fact, been suffering chronic musculoskeletal pain for many decades and he had the ability to seek medical treatment, he would have done so.  In specific regard to the Veteran's disabilities, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown, as there is no competent or credible lay or medical evidence of post-service symptomatology.  Moreover at the time he did seek treatment, he reported hip pain of a few months' duration; he did not report hip pain had been present since service.

The elements for service connection for a right hip disability have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a right hip disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


